By the Court :
The bill must be dismissed. It would, be a libel on the legislature to suppose that the statute was designed for the convenience of that class of characters to which these parties seem to belong. It was intended for the relief of injured innocence; not to encourage persons of loose morals, or rather of no morals at all, to live in the open, scandalous violation of the common rules of decency.
This application is to the equitable jurisdiction of the court, and must be decided by the principles which prevail in courts of equity. The complainant must come *with clean hands and a chaste character, not stained with the same infamy and crime of which she complains. These parties are in pari delicto, and to grant relief to either of them would be offering a bounty to guilt. It would place the permanency of the marriage contract, in every case, at the disposal of the contracting parties, and remove one of the strongest motives to that correctness and chastity of conduct which is necessary to render the marriage state either pleasant or convenient.
The ground on which this bill is dismissed is not new in the practice of this court. Many have been dismissed for a similar reason, and we had reason to believe that the practice was sufficiently known to prevent applications liable to this objection.
Bill dismissed.